Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 1 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 2 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 3 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 4 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 5 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 6 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 7 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 8 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document      Page 9 of 10
Case 20-42104-drd13   Doc 2    Filed 12/11/20 Entered 12/11/20 11:12:55   Desc Main
                              Document     Page 10 of 10
